                       UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
_________________________________________
MARIA MARRERO, ADMINISTRATRIX             :   CIVIL ACTION NO.
FOR THE ESTATE OF ERNESTO MORALES, :          3:14-cv-00831-WWE
            Plaintiff                     :
      vs.                                 :
CITY OF HARTFORD, ET AL                   :
            Defendants                    :
_________________________________________ :   JULY 18, 2019

                       JOINT MOTION FOR EXTENSION OF TIME
                         TO FILE STIPULATION OF DISMISSAL

       Pursuant to Local Rule 7(b), the Plaintiff, Maria Marrero, Administratrix of the Estate of

Ernesto Morales, and the Defendants, City of Hartford, Chief James Rovella, William Cote,

Kenneth Medina, Kenneth Labbe, and Robert Iovanna, hereby jointly request an extension of the

deadline to file the Stipulation of Dismissal for an additional thirty (30) days from July 24, 2019

to August 23, 2019. The parties represent that there exists good cause for the requested

extension. Due to delays beyond the parties’ control, the Hartford Probate Court has yet to

schedule a hearing on the compromise of this claim, and the additional time requested is being

sought in order to allow the plaintiff to secure the requisite Probate Court approval of the

settlement reached in this matter.




                                                 1
       Wherefore, the parties jointly request that the Court grant their Motion for Extension of

Time of the deadline to file a Stipulation of Dismissal to and including August 23, 2019.



THE PLAINTIFF:                                      THE DEFENDANTS:
MARIA MARRERO, ADMINISTRATRIX                       CITY OF HARTFORD and CHIEF JAMES
                                                    ROVELLA
BY:/s/ Matthew Paradisi                             BY:/s/Nathalie Feola-Guerrieri
Matthew Paradisi (Federal Bar No. ct29915)          Nathalie Feola-Guerrieri
Cicchiello & Cicchiello, LLP                        Senior Assistant Corporation Counsel
364 Franklin Avenue                                 550 Main St, Suite 210, Hartford, CT 06103
Hartford, CT 06114                                  Telephone (860) 757-9700
Telephone (860) 296-3457                            Facsimile (860) 722-8114
Facsimile (860) 296-0676                            Email: feoln001@hartford.gov
Email: mparadisi@cicchielloesq.com                  Federal Bar No. ct17217


THE DEFENDANTS:
WILLIAM COTE, KENNETH MEDINA,
KENNETH LABBE, and ROBERT IOVANNA

BY /s/ William J. Melley, III, Esq.
William J. Melley Law Offices
250 Hudson Street, Hartford, CT 06106
Telephone No. (860) 247 -9933
Fax No. (860) 247-99 44
Email wjmelley@wjmelley.com
Federal Bar No. ct06355




                                                2
                                        CERTIFICATION


       This is to hereby certify that on July 18, 2019, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by email to all parties by operation of the Court’s electronic filing system or by

mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.

Parties may access this filing through the Court’s CM/ECF System.




                                               /s/ Nathalie Feola-Guerrieri
                                               Nathalie Feola-Guerrieri




                                                  3
